The writ of error brings for review judgment of conviction of grand larceny.
The plaintiff in error and one Jack Miller were indicted and prosecuted jointly for the theft of a Ford Sedan automobile of the value of Six Hundred ($600.00) Dollars.
The contention of the plaintiff in error is that the evidence is insufficient to sustain the verdict and judgment.
We have examined the record and find ample substantial evidence to sustain the verdict and judgment and no reversible error being made to appear, the judgment should be affirmed.
It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., concurs in the opinion and judgment.
BROWN, J., dissents.
CHAPMAN, J., disqualified. *Page 769